Citation Nr: 0909494	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957 and from March 1957 to July 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a January 2007 rating decision 
issued by the Regional Office (RO).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Service connection is currently in effect for diabetic 
polyneuropathy in the right lower extremity associated with 
diabetes mellitus type II, evaluated as 40 percent disabling; 
diabetic polyneuropathy in the left lower extremity 
associated with diabetes mellitus type II, evaluated as 40 
percent disabling; postoperative peptic ulcer with vagotomy 
and pyloroplasty and postoperative hiatal hernia, evaluated 
as 20 percent disabling; paroxysmal auricular tachycardia, 
intermittent, evaluated as 10 percent disabling; degenerative 
joint disease of the left knee, evaluated as 10 percent 
disabling; high frequency hearing loss, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; diabetes mellitus type II, evaluated as 10 percent 
disabling; hiatal hernia, evaluated as noncompensable; and 
bladder dysfunction associated with diabetes mellitus type 
II, evaluated as noncompensable.  The Veteran's combined 
evaluation for compensation is 90 percent.  

2.  It is as least as likely as not that the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience and educational background.




CONCLUSION OF LAW

Resolving the doubt in favor of the Veteran, the criteria for 
a total rating based upon individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Regulations

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service- 
connected disabilities.  Service connection is currently in 
effect for diabetic polyneuropathy in the right lower 
extremity associated with diabetes mellitus type II, 
evaluated as 40 percent disabling; diabetic polyneuropathy in 
the left lower extremity associated with diabetes mellitus 
type II, evaluated as 40 percent disabling; postoperative 
peptic ulcer with vagotomy and pyloroplasty and postoperative 
hiatal hernia, evaluated as 20 percent disabling; paroxysmal 
auricular tachycardia, intermittent, evaluated as 10 percent 
disabling; degenerative joint disease of the left knee, 
evaluated as 10 percent disabling; high frequency hearing 
loss, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; diabetes mellitus type II, evaluated 
as 10 percent disabling; hiatal hernia, evaluated as 
noncompensable; and bladder dysfunction associated with 
diabetes mellitus type II, evaluated as noncompensable.  The 
Veteran's combined evaluation for compensation is 90 percent.  

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a). 

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The sole fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Rather, the question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment.  To make this determination, the 
Veteran's level of education and previous work experience may 
be considered, but not his age or any impairment caused by 
non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
of Veterans Appeals (Court) observed that the regulations 
governing the award of benefits for individual employability 
are "apparently conflicting as to whether an objective 
('average person') or subjective ('the veteran') standard 
applies in determining 'unemployability' in a particular 
case."  Id at 167.  The VA General Counsel addressed the 
Court's concern in a precedential opinion, concluding that 
Veterans who are unable to secure and follow any 
substantially gainful occupation as the result of their 
service-connected disabilities, viewed in light of their 
individual circumstances, but without regard to age, should 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Further, the General Counsel clarified that 
the term 'unemployability' is synonymous with 'inability to 
secure and follow a substantially gainful occupation.' 
VAOGCPREC 75-91 (December 27, 1991).

Additionally, as observed by the Court in Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994), a claim for a total disability 
rating based upon individual unemployability "presupposes 
that the rating for the [service-connected] condition is less 
than 100%, and only asks for TDIU because of 'subjective' 
factors that the 'objective' rating does not consider." 
Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  38 C.F.R. § 4.16(a) 
states that "[m]arginal employment shall not be considered 
substantially gainful employment."

The Moore court cited the following language from Timmerman 
v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which 
United States Court of Appeals for the Eighth Circuit 
addressed unemployability in the social security disability 
context: 
It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

The Veteran has a combined disability rating of 90 percent, 
which satisfies the schedular threshold for consideration of 
a TDIU set forth in 38 C.F.R. § 4.16(a). The question thus 
presented by the Veteran's appeal is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The record indicates that the Veteran last worked as a 
hospital records clerk in September 2000.  On a claim form 
submitted in February 2007, the Veteran claimed that this job 
required him to be on his feet all day.  The February 2007 
claim form indicates that the Veteran completed three years 
of high school and never received any vocational education or 
training.  

An April 2007 VA outpatient treatment record indicated that 
he is wheelchair bound.  The Veteran's medical records do not 
specifically state whether this is due to the Veteran's 
service-connected diabetic polyneuropathy of the lower 
extremities.  A review of the Veteran's claims file indicates 
that, while the Veteran was examined by VA, these 
examinations were significantly limited by his Alzheimer's 
type dementia, which condition is not service-connected.  The 
Veteran was unable to comprehend instructions or answer 
questions.  He is entirely dependent on nursing care for all 
of his needs.  

Despite these limitations, a VA fee-basis examination was 
performed in November 2006 and the physician noted that knee 
jerk and ankle jerk were absent in both of the  Veteran's 
lower extremities.  The physician concluded that the 
Veteran's service-connected polyneuropathy caused neuritis.  
However, his ankle brachial index was normal.  The examiner 
was unable to assess the Veteran's motor functions and 
sensory functions due to the dementia.  However, the examiner 
noted that the Veteran was unable to stand for a chest x-ray.  
The examiner also observed that the Veteran's service-
connected diabetes resulted in bladder dysfunction, requiring 
the use of pads which were needed three times per day.  A 
nursing home admission form dated August 2006 notes that the 
Veteran had total bladder incontinence.  

Prior to entering a nursing home in August 2006, the Veteran 
was able to ambulate short distances with a walker, but his 
wife stated that he fell a number of times.  His mobility was 
limited by his arthritis of the knees.  As set forth above, 
the Veteran is service-connected for DJD of the left knee.  
The Veteran's left knee was examined by VA in November 2005.  
At that time range of motion was found to be limited to 68 
degrees, additionally limited by pain after repetitive use.  
The examiner was unable to determine whether the Veteran's 
range of motion was further limited by pain, fatigue, 
weakness, or lack of endurance.  The Veteran reported to the 
examiner dull aching pain and stiffness in the knee, but did 
not report incapacitation due to his knee condition.  The 
examiner at that time also evaluated the Veteran's service 
connected hernia and postoperative peptic ulcer with vagotomy 
and pyroplasty but did not find functional limitations from 
those conditions.  Nonetheless, the examiner stated that the 
effects of the service-connected conditions on the Veteran's 
usual occupation and daily activities were, at that time, 
severe.  

The Veteran was examined by VA with respect to his hearing 
loss and tinnitus in October 2005.  The examiner stated the 
major functional impairment from the Veteran 's hearing loss 
and tinnitus was difficulty understanding conversations.  
Speech recognition was 80% in the right ear and 72% in the 
left ear.  The examiner was unable to perform pure tone 
threshold testing because the Veteran was unable to 
comprehend the instructions for the test.  
The precise extent to which the Veteran's service-connected 
disabilities impact his ability to work cannot be 
ascertained, because the Veteran's medical records indicate 
that his dementia severely limits examiners' abilities to 
assess functional impairments in other areas.  However, in 
the aggregate and against the background of the Veteran's 
limited education and his employment history, giving the 
Veteran the benefit of the doubt, the Veteran's service-
connected disabilities are significant enough to prevent the 
Veteran from engaging in any type of substantially gainful 
employment.  See, e.g. Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (where the evidence is in relative equipoise, the 
Veteran must prevail on his claim).  The evidence in this 
case indicates that the Veteran's service-connected left knee 
disability and/or his service-connected diabetic 
polyneuropathy of the lower extremities, which caused 
neuritis, alone or in combination, caused the Veteran to 
become wheelchair bound.  Notably, the Veteran's mobility was 
severely limited by arthritis of the knees, including his 
service-connected DJD of the left knee, even before he 
entered a nursing home and before his service-connected 
diabetic polyneuropathy of the lower extremities was 
diagnosed.  He is now unable to stand at all and lacks even 
involuntary responsiveness in the lower extremities.  The 
Veteran's service-connected diabetes also led to complete 
bladder incontinence.  He additionally has difficulty 
hearing, for which he is service connected.  Thus, the Board 
concludes that, giving the benefit of the doubt to the 
Veteran, the effects if all of the Veteran's service 
connected disabilities, including the Veteran's confinement 
to a wheelchair, bladder incontinence, and hearing 
difficulties, are significant enough to prevent him from 
obtaining meaningful employment.  This finding is consistent 
with Moore, supra, in which the Court determined that severe 
limitations on a veteran's ability to walk, stand, sit, and 
lift objects warranted a finding that the Veteran was 
unemployable.  Moore, 1 Vet. App. At 357-358.  The Board 
observes that here the Veteran's service-connected 
disabilities arguably cause more impairment than those noted 
in Moore because, in Moore, the Veteran's service-connected 
hip and back disabilities did not require the use of a 
wheelchair nor did they cause incontinence.  Also significant 
for purposes of comparison, in this case the Veteran has only 
three years of high school, no vocational training, and few 
job skills by employment history, while the claimant in Moore 
held a Master's degree in education and therefore presumably 
had more employment options.  As a result, it is reasonable 
to conclude that service-connected disabilities limit this 
Veteran's employment potential even more significantly than 
those deemed sufficient to warrant an award of TDIU in Moore.  
Accordingly, entitlement to a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 
 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


